IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41759

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 745
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 30, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOSE ALBERTO HUERTA-GARCIA,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. Jose Alberto Huerta-
Garcia entered an Alford 1 plea to sexual abuse of a child under sixteen years of age. I.C. § 18-
1506(1)(b). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Huerta-Garcia to a unified term of fifteen years, with a minimum period of
confinement of five years. The district court retained jurisdiction and Huerta-Garcia was sent to
participate in the rider program. Huerta-Garcia appeals.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
       After Huerta-Garcia completed his rider, the district court relinquished jurisdiction.
Huerta-Garcia appeals, claiming that the district court erred by relinquishing jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Huerta-
Garcia has failed to show that the district court abused its discretion.
       The order of the district court relinquishing jurisdiction and Huerta-Garica’s sentence are
affirmed.




                                                  2